  Case 1:19-cv-01989-RGA Document 1 Filed 10/18/19 Page 1 of 12 PageID #: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 PAUL PARSHALL, Individually and On                  )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 UNITED COMMUNITY FINANCIAL                          )   CLASS ACTION
 CORP., MARTIN E. ADAMS, LEE J.                      )
 BURDMAN, SCOTT D. HUNTER,                           )
 RICHARD J. SCHIRALDI, GARY M.                       )
 SMALL, ELLEN J. TRESSEL, LOUIS M.                   )
 ALTMAN, PATRICK W. BEVACK, SCOTT                    )
 N. CREWSON, and FIRST DEFIANCE                      )
 FINANCIAL CORP.,                                    )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on September 9, 2019

(the “Proposed Transaction”), pursuant to which United Community Financial Corp. (“United

Community” or the “Company”) will merge with First Defiance Financial Corp. (“First

Defiance”).

       2.      On September 9, 2019, United Community’s Board of Directors (the “Board” or

“Individual Defendants”) caused the Company to enter into an agreement and plan of merger (the

“Merger Agreement”) with First Defiance. Pursuant to the terms of the Merger Agreement,

shareholders of United Community will receive 0.3715 shares of First Defiance common stock for
  Case 1:19-cv-01989-RGA Document 1 Filed 10/18/19 Page 2 of 12 PageID #: 2



each share of United Community they own.

       3.      On October 9, 2019, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of United Community common stock.

       9.      Defendant United Community is an Ohio corporation and a party to the Merger

Agreement. United Community’s common stock is traded on the NASDAQ Global Select Market




                                                  2
  Case 1:19-cv-01989-RGA Document 1 Filed 10/18/19 Page 3 of 12 PageID #: 3



under the ticker symbol “UCFC.”

       10.     Defendant Martin E. Adams is a director of the Company.

       11.     Defendant Lee J. Burdman is a director of the Company.

       12.     Defendant Scott D. Hunter is a director of the Company.

       13.     Defendant Richard J. Schiraldi is a director of the Company.

       14.     Defendant Gary M. Small is President, Chief Executive Officer, and a director of

the Company.

       15.     Defendant Ellen J. Tressel is a director of the Company.

       16.     Defendant Louis M. Altman is a director of the Company.

       17.     Defendant Patrick W. Bevack is a director of the Company.

       18.     Defendant Scott N. Crewson is a director of the Company.

       19.     The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Individual Defendants.”

       20.     Defendant First Defiance is an Ohio corporation and a party to the Merger

Agreement.

                               CLASS ACTION ALLEGATIONS

       21.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of United Community (the “Class”). Excluded from the Class are defendants herein

and any person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       22.     This action is properly maintainable as a class action.

       23.     The Class is so numerous that joinder of all members is impracticable. As of

September 6, 2019, there were approximately 6,052,471 shares of United Community common

stock outstanding, held by hundreds, if not thousands, of individuals and entities scattered




                                                  3
  Case 1:19-cv-01989-RGA Document 1 Filed 10/18/19 Page 4 of 12 PageID #: 4



throughout the country.

        24.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        25.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        26.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        27.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        28.     United Community is the holding company for Home Savings Bank and HSB

Insurance, LLC.

        29.     Home Savings Bank offers a full line of commercial, wealth management, and

consumer banking products and services with thirty-three retail banking offices as well as




                                                 4
  Case 1:19-cv-01989-RGA Document 1 Filed 10/18/19 Page 5 of 12 PageID #: 5



residential mortgage loan centers.

       30.     On September 9, 2019, United Community’s Board caused the Company to enter

into the Merger Agreement with First Defiance.

       31.     Pursuant to the terms of the Merger Agreement, shareholders of United Community

will receive 0.3715 shares of First Defiance common stock for each share of United Community

common stock they own.

       32.     According to the press release announcing the Proposed Transaction:

       First Defiance Financial Corp (Nasdaq: FDEF) (“First Defiance”) and United
       Community Financial Corp. (Nasdaq: UCFC) (“United Community”) announced
       today the signing of a definitive merger agreement under which United Community
       will merge into First Defiance in a stock-for-stock transaction. Home Savings Bank,
       a wholly owned subsidiary of United Community, will merge into First Federal
       Bank of the Midwest, a wholly owned subsidiary of First Defiance.

       Under the terms of the merger agreement, shareholders of United Community will
       receive 0.3715 shares of First Defiance common stock for each share of United
       Community common stock. Based upon a closing price for First Defiance as of
       September 6, 2019 of $26.32, the transaction is valued at approximately $473
       million. Upon closing, First Defiance shareholders will own approximately 52.5%
       of the combined company and United Community shareholders will own
       approximately 47.5%. . . .

       The Board of Directors of the combined company will be comprised of seven
       members designated by First Defiance (including Mr. Hileman and its current
       Chairman, John Bookmyer) and six members designated by United Community
       (including Mr. Small and its current Chairman, Richard Schiraldi who will be
       named Vice Chairman). The directors of the combined company will be determined
       in the coming months and identified prior to the closing of the transaction.

       The transaction is expected to close early in the first quarter of 2020, subject to the
       approval of shareholders of both First Defiance and United Community and
       regulatory approvals, as well as satisfaction or waiver of other customary closing
       conditions. The combined company will operate under a name to be jointly
       determined prior to closing and the holding company will be headquartered in
       Defiance, Ohio with the bank headquartered in Youngstown, Ohio. The combined
       company will continue to provide the substantial philanthropic and community
       investment provided by First Defiance and United Community prior to the merger.




                                                 5
  Case 1:19-cv-01989-RGA Document 1 Filed 10/18/19 Page 6 of 12 PageID #: 6



       First Defiance expects the transaction to deliver run-rate earnings per share
       accretion of approximately 14%, with cost savings on a fully-phased in basis.
       Applying pro forma merger adjustments and assuming an expected early 2020
       closing, dilution to tangible book value per share is estimated to be approximately
       4%, inclusive of restructuring charges with an earnback period of approximately
       1.8 years using the crossover method. On a pro forma basis, the business is expected
       to deliver top-tier operating and return metrics with cost savings on a fully-phased
       in basis, including return on average tangible common equity in excess of 17% and
       return on average assets in excess of 1.5%. For additional information, please see
       the investor presentation associated with this announcement at
       www.fdef.com/Presentations or ir.ucfconline.com.

       Keefe, Bruyette & Woods, A Stifel Company served as financial advisor and
       provided a fairness opinion to First Defiance. Barack Ferrazzano Kirschbaum &
       Nagelberg LLP served as First Defiance’s legal counsel. Sandler O’Neill +
       Partners, L.P. served as financial advisor and provided a fairness opinion to United
       Community. Wachtell, Lipton, Rosen & Katz served as United Community’s legal
       counsel.

The Registration Statement Omits Material Information

       33.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       34.     As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction.

       35.     First, the Registration Statement omits material information regarding the

Company’s and First Defiance’s financial projections.

       36.     With respect to the Company’s financial projections, the Registration Statement

fails to disclose projected cash flow and all underlying line items.

       37.     With respect to First Defiance’s financial projections, the Registration Statement

fails to disclose projected cash flow and all underlying line items.

       38.     The Registration Statement also fails to disclose the combined company’s financial

projections.




                                                 6
  Case 1:19-cv-01989-RGA Document 1 Filed 10/18/19 Page 7 of 12 PageID #: 7



       39.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       40.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, Sandler O’Neill + Partners, L.P. (“Sandler”).

       41.     With respect to Sandler’s Comparable Company Analyses, the Registration

Statement fails to disclose the individual multiples and metrics for the companies observed by

Sandler in the analyses.

       42.     With respect to Sandler’s Net Present Value Analysis of United Community, the

Registration Statement fails to disclose: (i) the terminal values of United Community; (ii) Sandler’s

basis for applying price to 2023 earnings multiples ranging from 10.0x to 15.0x and multiples of

December 31, 2023 tangible book value ranging from 130% to 205%; and (iii) the individual

inputs and assumptions underlying the discount rates ranging from 11.0% to 15.0%.

       43.     With respect to Sandler’s Net Present Value Analysis of First Defiance, the

Registration Statement fails to disclose: (i) the terminal values of First Defiance; (ii) Sandler’s

basis for applying price to 2023 earnings multiples ranging from 10.0x to 15.0x and multiples of

December 31, 2023 tangible book value ranging from 130% to 205%; and (iii) the individual

inputs and assumptions underlying the discount rates ranging from 11.0% to 15.0%.

       44.     With respect to Sandler’s Pro Forma Transaction Analysis, the Registration

Statement fails to disclose: (i) the assumptions relating to purchase accounting adjustments, cost

savings, and transaction expenses used by Sandler in the analysis; (ii) the extent to which the




                                                 7
  Case 1:19-cv-01989-RGA Document 1 Filed 10/18/19 Page 8 of 12 PageID #: 8



Proposed Transaction could be accretive to First Defiance’s estimated earnings per share in the

years ending December 31, 2020 through December 31, 2023; (iii) the extent to which the

Proposed Transaction could be dilutive to First Defiance’s estimated tangible book value per share

at close and at December 31, 2020; (iv) the extent to which the Proposed Transaction could be

accretive to First Defiance’s estimated tangible book value per share at December 31, 2021,

December 31, 2022, and December 31, 2023; and (v) the nature of Sandler’s discussion with

United Community’s Board as to how the analysis would be affected by changes in the underlying

assumptions.

       45.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       46.     Third, the Registration Statement fails to disclose the nature of the other potential

strategic alternatives to the Proposed Transaction as discussed at the July 23, 2019 Board meeting.

       47.     The Company’s stockholders are entitled to an accurate description of the process

leading up to the execution of the Merger Agreement.

       48.     The omission of the above-referenced material information renders the Registration

Statement false and misleading, including, inter alia, the following sections of the Registration

Statement: (i) Background of the Merger; (ii) United Community’s Reasons for the Merger; Board

Recommendation; (iii) Opinion of United Community’s Financial Advisor; and (iv) Certain

Unaudited Prospective Financial Information.

       49.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.




                                                 8
  Case 1:19-cv-01989-RGA Document 1 Filed 10/18/19 Page 9 of 12 PageID #: 9



                                               COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
          Thereunder Against the Individual Defendants and United Community

        50.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

        51.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. United Community

is liable as the issuer of these statements.

        52.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

        53.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

        54.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

        55.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

        56.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.



                                                   9
 Case 1:19-cv-01989-RGA Document 1 Filed 10/18/19 Page 10 of 12 PageID #: 10



       57.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                             COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                     Against the Individual Defendants and First Defiance

       58.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       59.     The Individual Defendants and First Defiance acted as controlling persons of

United Community within the meaning of Section 20(a) of the 1934 Act as alleged herein. By

virtue of their positions as officers and/or Board members of United Community and participation

in and/or awareness of the Company’s operations and/or intimate knowledge of the false

statements contained in the Registration Statement, they had the power to influence and control

and did influence and control, directly or indirectly, the decision making of the Company,

including the content and dissemination of the various statements that plaintiff contends are false

and misleading.

       60.     Each of the Individual Defendants and First Defiance was provided with or had

unlimited access to copies of the Registration Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       61.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.



                                                  10
 Case 1:19-cv-01989-RGA Document 1 Filed 10/18/19 Page 11 of 12 PageID #: 11



       62.     First Defiance also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       63.     By virtue of the foregoing, the Individual Defendants and First Defiance violated

Section 20(a) of the 1934 Act.

       64.     As set forth above, the Individual Defendants and First Defiance had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened

with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;




                                                 11
 Case 1:19-cv-01989-RGA Document 1 Filed 10/18/19 Page 12 of 12 PageID #: 12



       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: October 18, 2019                             RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   12
